DETAILED ACTION
The following is a Final office action is in response to communications received on 10/06/2022.  Claims 1-2, 7-8 and 13-14 have been amended.  Currently, claims 1-16 are pending and examined below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise (U.S. Patent 4,081, 935).
Regarding claim 1, Wise discloses a hybrid precast and cast-in-place structure (Figs. 1-7) comprising a precast column (2, 26, Figs. 1-3 and 5-7); the precast column installed in a vertical position; the precast column formed from two or more precast column segments (2, 26); the two or more precast column segments connected by exposed bridging rebar ( 4 and 28); a precast central member (22); the precast central member installed in a horizontal position; the precast central member formed from two or more precast central member components (22, Fig. 4); the two or more precast central member components surrounding the exposed bridging rebar (Fig. 4); the two or more precast central member components resting on one of the two or more precast column segments (Figs. 2 and 4);whereby forming the precast column and the precast central member in pieces simplifies formwork requirements and transportation.  The limitation of “wherein after assembly of the precast column and precast central member, concrete is poured across the hybrid precast and cast-in-place structure to create a unified structure” are considered product by process limitations.  Therefore, claim 1, is considered a Product-by-Process claim. 
Regarding claim 7, Wise discloses a precast structure (Figs. 1-7) for a building comprising a precast column (2, 26); two or more precast column segments (2, 26) forming the precast column; the two or more precast column segments separated by a floor gap (Fig. 6); the two or more precast column segments connected by exposed bridging rebar (4, 28); a precast central slab (22); the precast central slab formed from two or more precast central components (22); the two or more precast central components surrounding the exposed  bridging rebar; the precast central slab installed by placement of the two or more precast central components on top of each of the two or more precast column segments (4, 28), within the floor gap; whereby the precast structure is easy to transport due to separate precast columns and precast central slabs. The limitation of “wherein after the precast column and the precast central slab are in place, then concrete is poured on top of the precast central slab, the concrete flowing into the floor gap and surrounding the bridging rebar” is considered a product-by-process limitation.  Therefore claim 7, is considered ap Product-by-Process claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morcous et al. (U.S. Patent Publication No. 2013/0074430) in view of Wise (U.S. Patent 4,081, 935).
Regarding claim 1, Morcous et al. discloses a hybrid precast and cast-in-place structure (Figs. 1-16) comprising a precast column (24, Figs. 2-4); the precast column installed in a vertical position; the precast column formed from two or more precast column segments (Considered to be above and below 32); a precast central member (26); the precast central member installed in a horizontal position; the precast central member formed from two or more precast central member components (26a, 26b);  the two or more precast central member components resting on one of the two or more precast column segments (Figs. 3-4);whereby forming the precast column and the precast central member in pieces simplifies formwork requirements and transportation.  Morcous et al. discloses the two or more precast column segments being connected by a section that may comprise reinforced rebar (approximate 32, Fig. 2) and two or more precast central member components that surrounding said segment, but does not disclose the connecting being by exposed bridging rebar.  However, Wise teaches that it is known to have prefabricated column sections (2, 26) that are connected to one another by exposed bridging rebar (4, 28, Figs. 1-6) to help tie the central or floor portions together with the column when concrete is poured.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have exposed rebar to tie in pour concrete with existing structures. It would have further been obvious for the two or more precast central components to surround the exposed bridging rebar.  
The limitation of “wherein after assembly of the precast column and precast central member, concrete is poured across the hybrid precast and cast-in-place structure to create a unified structure” are considered product by process limitations.  Therefore, claim 1, is considered a Product-by-Process claim. 
Regarding claims 2, 8 and 14, Morcous et al. in view of Wise discloses the two or more precast central members components (26a, 26b) each including two or more component arms (considered to be segments approximate 42a, 42b) separated by a column gap (36) and having a C-shape, whereby the two or more precast central member components surround the exposed bridging rebar on all sides.  Morcous et al. does not teach the two or more precast central member components in direct contact with each other after placement around the precast column.  However, Wise further teaches that it is known to have two or more precast central components (64, 64’; Fig. 6) being C-shaped and that are in direct contact with each other around the precast column (Fig. 6).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have two components that are in direct contact with one another to prevent unnecessary gaps or spaces that need to be filed.  The limitation of “after placement” is considered a process limitation.  Therefore, claims 2, 8 and 14 are considered Product by Process claims.
Regarding claims 3, 9 and 15, Morcous et al. discloses a plurality of rebar stirrups (bars near and approximate 50, Fig. 16); the plurality of rebar stirrups protruding from an upper surface of the precast central member; whereby the plurality of rebar stirrups helps to create a unitary structure.
Regarding claims 4, 6, 10 and 12, Morcous et al. discloses a spanning member (28, Figs.12 and 16); the spanning member having a grid shape with solid sections and hollow sections; the hollow sections including foam fillers to exclude the concrete poured across the hybrid precast and cast-in-place structure (Paras [0012] and Para [0056]).
Regarding claims 5 and 11, Morcous et al. discloses one or more spanning member rebar (50); the one or more spanning member rebar protruding outward from the spanning member (Fig. 16); whereby the one or more spanning member rebar are surrounded by concrete when the concrete is poured across the hybrid precast and cast-in-place structure (Para [0056]).
Regarding claim 7, Morcous et al. discloses a precast structure (Figs. 1-16) for a building comprising a precast column (24); two or more precast column segments (Considered to be segments below and above 32) forming the precast column; the two or more precast column segments separated by a floor gap (space 32); the two or more precast column segments connected by bridging rebar (Considered to be the vertical column rebar); a precast central slab (26); the precast central slab formed from two or more precast central components (26a, 26b); the two or more precast central components surrounding the bridging rebar; the precast central slab installed by placement of the two or more precast central components on top of each of the two or more precast column segments (24), within the floor gap (space 32); whereby the precast structure is easy to transport due to separate precast columns and precast central slabs. The limitation of “wherein after the precast column and the precast central slab are in place, then concrete is poured on top of the precast central slab, the concrete flowing into the floor gap and surrounding the bridging rebar” is considered a product-by-process limitation.  Therefore claim 7, is considered ap Product-by-Process claim. 
Regarding claim 13, Morcous et al. discloses a method of constructing a hybrid precast concrete and pour-in-place concrete structure (Figs. 1-16) comprising placing a precast column (24); the precast column formed from two or more precast column segments (considered to be the portions above and below 32); the two or more precast central member components forming a precast central member; the two or more precast central member components resting on one of the two or more precast column segments (Figs. 3-4); pouring concrete across the two or more precast central member components (Para [0056]); whereby forming the precast column and the precast central member in pieces simplifies formwork requirements and transportation.  Morcous et al. discloses the two or more precast column segments being connected by a section that may comprise reinforced rebar (approximate 32, Fig. 2) and two or more precast central member components that surrounding said segment, but does not disclose the connecting being by exposed bridging rebar.  However, Wise teaches that it is known to have prefabricated column sections (2, 26) that are connected to one another by exposed bridging rebar (4, 28, Figs. 1-6) to help tie the central or floor portions together with the column when concrete is poured.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have exposed rebar to tie in pour concrete with existing structures. It would have further been obvious for the two or more precast central components to surround the exposed bridging rebar and repeating the steps until all exposed bridging rebar is surround by the two or more precast central member components.  Morcous also does not disclose the steps of placing one or more concrete base members; placing the precast column upon one concrete base member of the one or more concrete base members; or repeating the step of "placing a precast column upon one concrete base member of the one or more concrete base members" until all of the one or more concrete base members are topped with columns.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have provided footings or concrete bases for which the columns are supported as a common and well-known practice in the art to help distribute the load. 
Regarding claim 14, Morcous et al. discloses the two or more precast central member components (26a, 26b) each include two or more component arms (considered segments approximate 42a, 42b) separated by a column gap (36), each precast central member component having a C-shape; 10whereby the two or more precast central member components surround the bridging rebar (column reinforcement bars).
Regarding claim 15, Morcous et al. discloses a plurality of rebar stirrups (bars near and approximate 50, Fig. 16); the plurality of rebar stirrups protruding from an upper surface of the precast central member; whereby the plurality of rebar stirrups helps to create a unitary structure.
Regarding claim 16, Morcous et al. discloses the method further comprising the step of before the step of pouring concrete across the two or more precast central member components (Para [0056]), placing a spanning member (28); the spanning member having a grid shape with solid sections and hollow sections (Figs. 16); the hollow sections including foam fillers (Para [0012] and [0056]) to exclude the concrete poured across the hybrid precast and cast-in-place structure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633